Citation Nr: 0328879	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ring finger 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a seizure/syncopal 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an increased evaluation for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the VA Medical Center in Houston, 
Texas for any treatment for a right hand 
disorder, a right shoulder disorder, a 
seizure/syncopal disorder, a low back 
disorder, hypertension, and a right knee 
disorder during the period of May 2001 to 
the present.  Request hospital summaries, 
inpatient and outpatient progress notes, 
consults, vitals, laboratory findings, 
problem lists, and impressions from X-
rays, MRIs, CT scans, and bone scans.
2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a right ring finger 
disorder, a right shoulder disorder, a 
seizure/syncopal disorder, a low back 
disorder, and hypertension during the 
period of June 1975 to the present; for a 
seizure/syncopal disorder prior to July 
1973; and for a right knee disorder from 
July 1999 to the present.  Obtain records 
from each health care provider that the 
veteran identifies.  

3.  Ask the veteran to submit any lay 
statements supporting his contention that 
he had an in-service right shoulder 
dislocation and an in-service fracture of 
the right ring finger.  

4.  The veteran allegedly received in-
patient treatment in service for surgery 
for a right shoulder dislocation during 
the period in or around October 1973, to 
include from September 1973 to November 
1973, at the Tachikawa USAF Hospital in 
Japan.  Contact again the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available clinical records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

5.  Request again the following records 
concerning the veteran from the Social 
Security Administration: Any medical 
records and decisions regarding a claim 
for Social Security disability benefits.

6.  After any additional evidence has 
been obtained and associated with the 
file, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations: an orthopedic examination 
by an orthopedic surgeon to determine the 
nature and severity of the service-
connected right knee disorder, the nature 
and etiology of the right hand disorder, 
and the nature and etiology of the low 
back disorder; and a neurologic 
examination by a neurologist to determine 
the nature and etiology of the 
seizure/syncopal disorder.  Send the 
claims folder to the examiners for 
review.  Inform the VA medical 
facility(ies) that the results of any 
studies taken should also be associated 
with the claims folder. 
The claims file and a separate copy of 
this memo must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  Copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 (2002) 
must be made available to the orthopedic 
surgeon.  The medical examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.

Provide the orthopedic examiner with the 
following instructions:(1) The examiner 
should acknowledge review of the claims 
folder in the examination report.  (2) 
Any indicated studies, including X-rays, 
should be performed.  (3) The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  (4) The examiner 
should specifically report active and 
passive ranges of motion of the right 
knee, and indicate at what point, if any, 
in degrees of motion, the veteran 
experiences painful motion.  (5) The 
examiner should note whether there is any 
recurrent subluxation or lateral 
instability present in the right knee, 
and if so, the examiner should comment on 
its severity.  (6) The examiner should 
also render an opinion on the extent, if 
any, of any fatigue, weakness, functional 
impairment, impaired coordination or pain 
in the right knee, from the service-
connected disability, due to repeated use 
or flare-ups, and should portray these 
factors in terms of any additional loss 
in range of motion.  (7) For any right 
ring finger disorder found, the examiner 
should, based on review of all medical 
records to include the report of the 
September 2000 VA joints examination, the 
report of the May 2002 private medical 
examination, and service medical records 
from October 1973, render an opinion on 
whether it is as likely as not that such 
a disorder is related to active service, 
including boxing and the injury to the 
right hand in October 1973.  (8) For any 
low back disorder found, the examiner 
should, based on review of all medical 
records to include VA medical records, 
the report of the May 2002 private 
medical examination, and service medical 
records in 1973 and 1975 showing 
complaints of back pain, render an 
opinion on whether it is as likely as not 
that such a disorder is related to active 
service, including complaints of back 
pain in 1973 and 1975, or if preexisting 
service, was aggravated thereby.

Provide the neurologic examiner with the 
following instructions: 

(1) The examiner should acknowledge 
review of the claims folder in the 
examination report.  (2) Any indicated 
studies should be performed.  (3) The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.(4) After 
examining the veteran and reviewing the 
claims folder, specifically to include 
the service entrance examination report, 
the service medical records and the 
service separation examination report, 
the examiner should provide an opinion as 
to the following:  (a) What is the 
correct diagnosis of any seizure/syncopal 
disorder shown to have been present 
during service; (b) Is it as likely as 
not that any seizure/syncopal disorder 
present during service was of service 
origin or did it unequivocally exist 
prior to service; (c) If a any 
seizure/syncopal disorder unequivocally 
existed prior to service does the 
evidence show that it permanently 
increased in severity during service; (d) 
What any seizure/syncopal disorders are 
currently shown and is it as likely as 
not that any current any seizure/syncopal 
disorder is the same disorder as was 
shown in service or that any current 
seizure/syncopal disorder shown is 
otherwise related to service. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





